

Exhibit 10.1


FORBEARANCE AGREEMENT


This Forbearance Agreement (“Agreement”) is made as of November 29, 2006 by and
between SEQUIAM CORPORATION, a California corporation having a place of business
and mailing address at 300 Sunport Lane, Orlando, Florida 32809 (“Borrower”) and
Stephen A. Ross, as duly authorized agent for the TRUST UNDER THE WILL OF JOHN
SVENNINGSEN, having a place of business and mailing address at 33 Whitney
Avenue, New Haven, Connecticut 06510 (“Holder”).


BACKGROUND:


A.
On May 18, 2005, Borrower and Holder’s predecessor-in-interest, Lee Harrison
Corbin, Attorney-in-Fact, for the Trust Under the Will of John Svenningsen,
entered into that certain Securities Purchase Agreement (the “SPA”), pursuant to
which, among other things, Borrower agreed to issue a warrant to Holder to
purchase up to 10,025,000 of Borrower’s common stock.



B.
In connection with the SPA, on May 18, 2005, Borrower executed that certain
Amended, Restated and Consolidated Senior Secured Term Note in favor of Holder’s
predecessor-in-interest, Lee Harrison Corbin, Attorney-in-Fact, for the Trust
Under the Will of John Svenningsen (the “Note”), pursuant to which, among other
things, Holder agreed to advance certain amounts to Borrower and to consolidate
certain existing loans and other credit accommodations into a single note
evidencing principal indebtedness of $3,650,000 (the “Loan”).



C.
The SPA and the Note, together with all other agreements, notes, instruments,
warrants, security agreements, and other documents previously, now or hereafter
executed and delivered to Holder governing the transactions between Holder and
Borrower, including without limitation, the Loan, as same may have been or be
amended, restated, supplemented or modified from time to time, are collectively
referred to herein as the “Loan Documents”.



D.
Borrower has previously acknowledged and agreed that certain defaults and/or
events and/or conditions which, upon declaration by Holder and/or with notice or
the lapse of time, or both, would become events of default under the Loan
Documents, have occurred and are continuing, which if declared and the
obligations under the Loan Documents accelerated, would entitle Holder to
immediate payment in full of all obligations under the Loan Documents and would
also entitle Holder to exercise all rights and remedies provided for under the
Loan Documents if repayment in full of the obligations thereunder did not occur.



E.
Borrower has requested, and Holder, has agreed, in accordance with the terms and
conditions set forth herein, to forbear from declaring an event of default under
the Loan Documents and exercising all rights and remedies provided Holder
thereunder, including without limitation, taking action to collect payment in
full of the obligations under the Loan Documents.



NOW, THEREFORE, Holder and Borrower agree as follows:


1.  Incorporation of Recitals. Each of the foregoing recitals is hereby
acknowledged and affirmed as being accurate and complete and is hereby
incorporated as part of this Agreement.


2.  Forbearance. Subject to the satisfaction of the terms and conditions set
forth herein, until that date (the “Forbearance Termination Date”), which is the
earliest to occur of (a) December 15, 2006, or (b) the date of the occurrence of
any one or more of the events of default under this Agreement set forth in
Section 6 below, Holder will not exercise or enforce its rights or remedies
against Borrower to which Holder would be entitled under the terms of the Loan
Documents by reason of the existing events of default thereunder; provided that
such forbearance shall not act as a waiver of Holder's right to enforce any such
right or remedy after the Forbearance Termination Date. Furthermore, nothing
contained herein shall be construed as requiring Holder to extend the
Forbearance Termination Date. Notwithstanding anything to the contrary set forth
in any of the Loan Documents, Borrower agrees to pay in full in cash on the
Forbearance Termination Date the outstanding principal amount of all obligations
to Holder under the Loan Documents, together with all interest thereon
(including any and all interest accruing at the default rate of interest) and
all costs, fees and expenses of Holder incurred in connection therewith.
 
1

--------------------------------------------------------------------------------


3. Payments/Forbearance Fees. In consideration hereof by its execution of this
Agreement, Borrower hereby authorizes Holder to charge, on the date hereof, to
its revolving loan account a forbearance fee of $0.


4.  Cross-Default and Cross-Collateralization. Borrower agrees that (a) all
collateral previously, now or hereafter pledged by Borrower to Holder as
collateral security for any loans, obligations or liabilities of any kind or
description of Borrower to Holder shall serve as security for all obligations
and (b) a default by any of Borrower under the terms of this Agreement or any of
the other Loan Documents shall constitute a default in and to all obligations
and under all of the Loan Documents. Further, Borrower hereby agrees to execute
and deliver to Holder any and all documents and to do all things that Holder may
require, in its sole and absolute discretion, to give effect to the
cross-collateralization and cross-default of such obligations.


5. Ratification of Existing Agreements. Borrower reaffirms all of the terms,
conditions, representations and warranties of the Loan Documents (except as
expressly set forth herein) and acknowledge that all of the Obligations are, by
Borrower’s execution of this Agreement, ratified and confirmed in all respects
by Borrower. Borrower acknowledges that all of its obligations, indebtedness and
liabilities to Holder under the Loan Documents are joint and several. 


6. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default under this Agreement, it being expressly
acknowledged and agreed that TIME IS OF THE ESSENCE: (a) an event of default
under the Loan Documents (other than those events of default of which Holder is
aware and exist at the time of execution of this Agreement); (b) the failure of
Borrower to comply with the terms of this Agreement or failure to furnish any
document or report required to be furnished hereunder; (c) the initiation of any
federal or state bankruptcy, insolvency or similar proceeding by Borrower; (d)
the initiation of any federal or state bankruptcy, insolvency or similar
proceeding against any Obligor which is not dismissed or withdrawn within 90
days after the commencement of such proceeding; (e) the commencement of
litigation or legal proceedings by Borrower against Holder or any of its
affiliates; (f) the filing or commencement of any indictment, charge or
proceeding, whether criminal or civil, pursuant to Federal or state law against
Borrower; or (g) failure of Borrower to cooperate with Holder personnel in the
performance of any investigation or examination of Borrower’s business,
properties, assets, liabilities and prospects, of a scope and substance
satisfactory to Holder. Upon the occurrence of any event of default under this
Agreement, Holder may, at its option and without notice to Borrower, exercise
any and all rights and remedies pursuant to the Loan Documents in such manner as
Holder in its sole and exclusive discretion determines.


  7. Release of Holder. By execution of this Agreement, Borrower acknowledges
and confirms that it does not have any offsets, defenses or claims against
Holder, or any of its subsidiaries, affiliates, officers, directors, employees,
agents, representatives, trustees, attorneys, predecessors, successors or
assigns whether asserted or unasserted. To the extent that such offsets,
defenses or claims may exist, Borrower and each of its successors, assigns,
parents, subsidiaries, affiliates, predecessors, employees, agents,
representatives, heirs and executors, as applicable (collectively, “Releasors”),
jointly and severally, release and forever discharge Holder, its subsidiaries,
affiliates, officers, directors, employees, agents, representatives, trustees,
attorneys, predecessors, successors and assigns, both present and former
(collectively the “Holder Affiliates”) of and from any and all manner of
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims and demands whatsoever, asserted or unasserted, in law or in
equity, which Releasors ever had or now have against Holder and/or Holder
Affiliates, including, without limitation, any presently existing claim or
defense whether or not presently suspected, contemplated or anticipated.


2

--------------------------------------------------------------------------------


8. Lien And Setoff. Borrower hereby grants to Holder a lien, security interest
and right of setoff as security for all of such party’s obligations, whether now
existing or hereafter arising, upon and against all deposits, credits,
collateral and property of such party, now or hereafter in the possession,
custody, safekeeping or control of Holder or any entity under the control of
Holder, or in transit to any of them. At any time, without demand or notice,
Holder may setoff the same or any part thereof and apply the same to any
obligation of Borrower, as applicable, even though unmatured and regardless of
the adequacy of any other collateral securing such liabilities or obligations.
ANY AND ALL RIGHTS OF BORROWER TO REQUIRE HOLDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ITS LIABILITY UNDER
THE LOAN DOCUMENTS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF SUCH PARTY, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. 


9. No Waiver by Holder. Nothing in this Agreement shall extend to or affect in
any way any of the obligations or any of the rights of Holder and remedies of
Holder arising under the Loan Documents, and Holder shall not be deemed to have
waived any or all of such rights or remedies with respect to any default or
event or condition which, with notice or the lapse of time, or both, would
become a default under the Loan Documents and which upon Borrower’s execution
and delivery of this Agreement might otherwise exist or which might hereafter
occur.


10. Acknowledgment/Waiver of Legal Counsel. Borrower represents and warrants
that (1) it is represented by legal counsel of its choice, is fully aware of the
terms contained in this Agreement and has voluntarily and without coercion or
duress of any kind, entered into this Agreement and the documents executed in
connection with this Agreement; or (2) it has knowingly and intentionally waived
its right to have legal counsel of its choice review and represent it with
respect to the negotiation and preparation of this Agreement.


11. Entire Agreement; Binding Affect. This Agreement constitutes the entire and
final agreement among the parties and there are no agreements, understandings,
warranties or representations among the parties except as set forth herein. This
Agreement will inure to the benefit and bind the respective heirs,
administrators, executors, representatives, successors and permitted assigns of
the parties hereto. Nothing in this Agreement or in the Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the Loan Documents.


12. Governing Law. This Agreement is executed and delivered in the State of New
York (the “State”) and it is the desire and intention of the parties that it be
in all respects interpreted according to the laws of the State. Borrower
specifically and irrevocably consents to the jurisdiction and venue of the
federal and state courts of the State with respect to all matters concerning
this Agreement or the Loan Documents or the enforcement of any of the foregoing.
Borrower agrees that the execution and performance of this Agreement shall have
a State situs and accordingly, consents to personal jurisdiction in the State.


13. Organization and Authority. Borrower represents and warrants that it is duly
organized, validly existing and in legal good standing in its State of
incorporation and that it has the power and authority to enter into this
Agreement.


14. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original document, but all of which will constitute a single
document. This document will not be binding on or constitute evidence of a
contract between the parties until such time as a counterpart of this document
has been executed by each of the parties and a copy thereof delivered to each
party under this Agreement.


3

--------------------------------------------------------------------------------


15. WAIVER OF JURY TRIAL. BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE UNDERLYING TRANSACTIONS. BORROWER CERTIFIES THAT NEITHER HOLDER NOR ANY OF
ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT HOLDER WOULD NOT IN THE EVENT OF ANY SUCH SUIT, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO TRIAL BY JURY.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 


 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as an instrument
under seal as of the day and year first written above.


WITNESS:
 
 
 
_______________________________________                
Print Name:____________________________________     
 
_______________________________________
Print Name: ____________________________________     
 
 
 
 
____________________________________________
Stephen A. Ross, duly authorized agent for the TRUST UNDER THE WILL OF JOHN
SVENNINGSEN
WITNESSES:
 
 
______________________________________
Print Name: __________________________________     
 
______________________________________
Print Name: __________________________________     
SEQUIAM CORPORATION
 
 
 
By:      ________________________________      
Its: ___________________________     
(Duly Authorized)



STATE OF CONNECTICUT )
) ss: New Haven
COUNTY OF NEW HAVEN )


On this ___ day of November, 2006, before me, the undersigned personally
appeared Stephen A. Ross, who acknowledged himself to be the duly authorized
agent for the TRUST UNDER THE WILL OF JOHN SVENNINGSEN, and that he, as such
duly authorized agent, being authorized so to do, executed the foregoing
instrument as his and its free act and deed for the purposes therein contained,
by signing his name to the foregoing instrument by himself as such authorized
agent.


In Witness Whereof, I hereunto set my hand.


____________________________________
Notary Public
My Commission Expires:


STATE OF FLORIDA )
) ss. ____________
COUNTY OF_________________ )


On this ___ day of November, 2006, before me, the undersigned officer,
personally appeared ____________________ who acknowledged himself to be the
_________ of SEQUIAM CORPORATION, a California corporation, and that he, as such
__________, being authorized so to do, executed the foregoing instrument as his
and its free act and deed for the purposes therein contained, by signing the
name of the corporation by himself as such officer.


In Witness Whereof, I hereunto set my hand.




____________________________________
Notary Public
My Commission Expires:
 
5

--------------------------------------------------------------------------------

